 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   MITCHELL GARRAWAY,                            1:17-cv-00533-DAD-GSA-PC
12                  Plaintiff,                     ORDER IN RESPONSE TO PLAINTIFF’S
                                                   AFFIDAVIT FILED ON FEBRUARY 11,
13         vs.                                     2020
                                                   (ECF No. 91.)
14   JACQUILINE CIUFO, et al.,
15                Defendants.
16

17   I.     BACKGROUND
18          Plaintiff is a federal prisoner proceeding pro se and in forma pauperis with this civil rights
19   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). This case now
20   proceeds with Plaintiff’s original Complaint filed on April 17, 2017, against defendants
21   Jacqueline Ciufo (Unit Manager), K. Miller (Corrections Officer), and Lieutenant J. Zaragoza
22   (collectively, “Defendants”), for failure to protect Plaintiff in violation of the Eighth Amendment.
23   (ECF No. 1.)
24           On February 11, 2020, Plaintiff filed an affidavit in support of his motion to compel
25   discovery responses. (ECF No. 91.)
26   II.    PLAINTIFF’S AFFIDAVIT
27          Plaintiff asserts that he was not provided a full opportunity to complete discovery and
28   therefore was unable to properly oppose Defendants’ motion for judgment on the pleadings and

                                                      1
 1   motion for summary judgment. Plaintiff asserts that for the past twelve months: (1) Defendants
 2   have refused to respond to Plaintiff’s request for the Federal Bureau of Prisons inmate
 3   investigative report, USP-Atwater case No. ATW-16-0161; (2) Defendants have refused to turn
 4   over personnel files for Ciprian and the three defendants specifically related to his claims, and
 5   (3) the court has refused to rule on Plaintiff’s motion to compel filed on January 17, 2019.
 6          Plaintiff requests that Defendants’ motion for judgment on the pleadings and motion for
 7   summary judgment be denied, and Defendants be required to respond to Plaintiff’s motion to
 8   compel.
 9   III.   DISCUSSION
10          Discovery in this case has been stayed in part since April 1, 2019, when the court granted
11   Defendants’ motion to stay discovery pending resolution of Defendants’ motion for judgment on
12   the pleadings. (ECF No. 65.) As discussed in the court’s order, all discovery was stayed with
13   exception to discovery related to the Supreme Court’s ruling in Ziglar v. Abassi, 137 S.Ct. 1843
14   (2017), as Defendants’ motion for judgment on the pleadings concerns whether Plaintiff’s Bivens
15   claims are barred under Abassi. The parties were precluded from conducting any other discovery
16   until after the motion for judgment on the pleadings is resolved, at which time the court shall
17   issue a new scheduling order re-opening discovery if needed.
18          Plaintiff argues that the court refuses to rule on his motion to compel filed on January 17,
19   2019. Plaintiff is reminded that the court’s April 1, 2019 order made reference to Plaintiff’s
20   motion to compel filed on January 17, 2019, stating:
21                  “On January 17, 2019, Plaintiff filed a motion to compel discovery
22          responses from Defendants. (ECF No. 35.) In the motion, Plaintiff does not seek
23          any discovery relating to the Abassi issue. Therefore, the court shall defer ruling
24          on Plaintiff’s motion to compel until after Defendants’ motion for judgment on
25          the pleadings is resolved.”
26   (ECF No. 65 at 3, n.1.) Thus, Plaintiff’s motion to compel shall not be ruled upon until after
27   Defendants’ motion for judgment on the pleadings is resolved. Accordingly, Plaintiff’s request
28   for the court to rule on his motion to compel shall be denied at this stage of the proceedings.


                                                     2
 1            Plaintiff’s request for the court to deny Defendants’ motion for judgment on the pleadings
 2   and motion for summary judgment is untimely and shall be denied. Plaintiff has previously filed
 3   timely oppositions to Defendants’ motions, which shall be considered in due course.
 4   IV.      CONCLUSION
 5            Based on the foregoing, IT IS HEREBY ORDERED that:
 6            1.     Plaintiff’s request to deny Defendants’ motion for judgment on the pleadings and
 7                   motion for summary judgment is DENIED as untimely; and
 8            2.     Plaintiff’s request for the court to require Defendants to respond to Plaintiff’s
 9                   pending motion to compel, is DENIED at this stage of the proceedings.
10
     IT IS SO ORDERED.
11

12         Dated:   February 18, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
